UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 04616 ) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2008 Date of reporting period: August 31, 2008 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/08 (Unaudited) CORPORATE BONDS AND NOTES (79.6%)(a) Principal amount Value Advertising and Marketing Services (0.4%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $2,610,000 $2,479,500 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 565,000 500,731 Automotive (3.4%) Allison Transmission 144A company guaranty 11s, 2015 2,555,000 2,350,600 Dana Corp. 5.85s, 2015 (In default) (NON) 2,135,000 50,386 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 (S) 3,200,000 2,758,493 Ford Motor Credit Co., LLC notes 7.8s, 2012 405,000 300,779 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 5,615,000 4,606,239 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 1,530,000 1,339,980 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 1,345,000 1,250,075 General Motors Corp. sr. unsec. unsub. notes 7.2s, 2011 3,925,000 2,521,813 Lear Corp. company guaranty 8 1/2s, 2013 (S) 1,955,000 1,564,000 Meritor Automotive, Inc. notes 6.8s, 2009 1,637,000 1,612,445 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 (S) 1,810,000 1,538,500 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 105,000 109,200 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 1,170,000 1,050,075 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,995,000 1,715,700 UCI Holdco, Inc. sr. unsec. notes FRN 11.383s, 2013 (PIK) 1,197,229 921,866 Basic Materials (7.6%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 1,920,000 1,939,200 AK Steel Corp. company guaranty 7 3/4s, 2012 2,525,000 2,581,813 Aleris International, Inc. company guaranty 10s, 2016 1,090,000 760,275 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 1,905,000 1,485,900 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 7.054s, 2012 1,675,000 1,130,625 Century Aluminum Co. company guaranty 7 1/2s, 2014 1,810,000 1,755,700 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.776s, 2013 (Netherlands) 1,165,000 956,756 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 4,070,000 4,304,025 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 (S) 2,030,000 2,131,500 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 715,000 720,825 Georgia-Pacific Corp. debs. 9 1/2s, 2011 1,900,000 1,928,500 Georgia-Pacific Corp. 144A company guaranty 7 1/8s, 2017 140,000 129,850 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 2,007,000 2,082,263 Hercules, Inc. company guaranty 6 3/4s, 2029 1,630,000 1,638,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 875,000 728,438 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 1,650,000 1,534,500 Huntsman, LLC company guaranty sr. unsub. notes 11 5/8s, 2010 3,000 3,105 International Paper Co. bonds 7.4s, 2014 1,345,000 1,372,220 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 540,000 469,800 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,855,000 1,938,475 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 3,860,000 3,483,650 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 2,235,000 2,350,395 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 670,000 692,868 NewPage Corp. company guaranty 10s, 2012 2,115,000 2,051,550 NewPage Holding Corp. sr. notes FRN 9.986s, 2013 (PIK) 566,186 525,138 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) (S) 1,670,000 1,367,313 Novelis, Inc. company guaranty 7 1/4s, 2015 2,860,000 2,652,650 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 1,130,000 1,544,670 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 $1,240,000 992,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 310,000 306,900 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,900,000 2,704,250 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 1,085,000 1,059,231 Stone Container Corp. sr. notes 8 3/8s, 2012 1,960,000 1,719,900 Tube City IMS Corp. company guaranty 9 3/4s, 2015 1,530,000 1,430,550 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 855,000 726,750 Building Materials (0.9%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 2,330,000 2,324,175 NTK Holdings, Inc. sr. disc. notes zero %, 2014 1,765,000 741,300 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 715,000 668,525 Texas Industries, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2013 360,000 339,300 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 3,495,000 2,131,950 THL Buildco, Inc. (Nortek Holdings, Inc.) 144A sr. sec. notes 10s, 2013 345,000 322,575 Capital Goods (5.8%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 2,810,000 2,732,725 Baldor Electric Co. company guaranty 8 5/8s, 2017 520,000 526,500 BBC Holding Corp. sr. notes 8 7/8s, 2014 1,450,000 1,203,500 Berry Plastics Corp. company guaranty sr. sec. notes FRN 7.541s, 2015 1,745,000 1,657,750 Blount, Inc. sr. sub. notes 8 7/8s, 2012 2,160,000 2,203,200 Bombardier, Inc. 144A sr. unsec. notes FRN 8.09s, 2013 (Canada) EUR 1,195,000 1,731,499 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $1,105,000 1,124,338 General Cable Corp. company guaranty sr. unsec. notes FRN 6.258s, 2015 1,900,000 1,643,500 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 1,975,000 1,935,500 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 (S) 365,000 367,738 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 2,855,000 2,769,350 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 (S) 2,985,000 2,858,138 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 (S) 1,550,000 1,495,750 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 575,000 541,938 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,605,000 3,728,525 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 485,000 652,307 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 $2,900,000 2,827,500 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 2,230,000 2,185,400 TD Funding Corp. company guaranty 7 3/4s, 2014 1,780,000 1,731,050 Terex Corp. company guaranty 7 3/8s, 2014 2,190,000 2,157,150 Titan International, Inc. company guaranty 8s, 2012 3,280,000 3,247,200 WCA Waste Corp. company guaranty 9 1/4s, 2014 1,230,000 1,217,700 Coal (1.2%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 4,165,000 4,154,588 Peabody Energy Corp. company guaranty 7 3/8s, 2016 4,020,000 4,140,600 Communication Services (7.6%) American Tower Corp. sr. notes 7 1/2s, 2012 1,020,000 1,040,400 American Tower Corp. 144A sr. notes 7s, 2017 705,000 701,475 BCM Ireland Finance Ltd. 144A FRN 9.965s, 2016 (Cayman Islands) EUR 630,000 790,592 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $845,000 880,913 Centennial Communications Corp. sr. notes 10s, 2013 885,000 920,400 Centennial Communications Corp. sr. unsec. notes FRN 8.541s, 2013 420,000 417,900 Cincinnati Bell, Inc. company guaranty 7s, 2015 1,005,000 924,600 Citizens Communications Co. notes 9 1/4s, 2011 1,660,000 1,718,100 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 2,945,000 2,919,231 Cricket Communications, Inc. company guaranty sr. unsec. notes Ser. *, 9 3/8s, 2014 245,000 242,856 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,100,000 1,032,680 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 1,375,000 1,409,375 Hawaiian Telcom Communications, Inc. company guaranty Ser. B, 9 3/4s, 2013 10,000 2,750 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 3,001,000 3,057,269 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 4,565,000 4,798,956 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 690,000 588,225 iPCS, Inc. company guaranty sr. sec. notes FRN 4.926s, 2013 (S) 680,000 603,500 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 2,520,000 2,312,100 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 1,070,000 930,900 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 3,445,000 3,414,856 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 2,805,000 2,279,063 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 455,000 437,938 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 1,020,000 826,200 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 2,650,000 2,411,500 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 3,555,000 3,581,663 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 913,675 Rural Cellular Corp. sr. unsec. sub. FRN 8.623s, 2012 545,000 555,900 Rural Cellular Corp. sr. unsec. sub. notes FRN 5.681s, 2013 935,000 953,700 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,620,000 2,227,000 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 1,235,000 1,160,900 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 930,000 942,788 West Corp. company guaranty 11s, 2016 520,000 406,900 West Corp. company guaranty 9 1/2s, 2014 1,710,000 1,457,775 Wind Aquisition Fin. SA notes 9 3/4s, 2015 (Netherlands) EUR 860,000 1,240,550 Windstream Corp. company guaranty 8 5/8s, 2016 $3,475,000 3,440,250 Windstream Corp. company guaranty 8 1/8s, 2013 1,530,000 1,514,700 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 2,625,000 2,565,938 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 (S) 2,680,000 2,063,600 Consumer Staples (10.0%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 930,000 906,750 Affinion Group, Inc. company guaranty 10 1/8s, 2013 2,685,000 2,644,725 Affinity Group, Inc. sr. sub. notes 9s, 2012 1,765,000 1,570,850 AMC Entertainment, Inc. company guaranty 11s, 2016 1,061,000 1,076,915 Archibald Candy Corp. company guaranty 10s, 2008 (In default) (NON)(F) 424,297 59 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 710,000 642,550 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 1,475,000 1,006,688 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 965,000 685,150 Buffets, Inc. company guaranty 12 1/2s, 2014 (In default) 660,000 6,600 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 655,000 648,450 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 25,000 13,500 CCH I, LLC sec. notes 11s, 2015 5,684,000 4,362,470 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 1,160,000 1,113,600 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 4,920,000 4,698,600 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 2,060,000 1,673,750 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 290,000 247,225 Church & Dwight Co., Inc. company guaranty 6s, 2012 940,000 916,500 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 1,180,000 1,138,700 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 1,575,000 1,504,125 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 285,000 138,938 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 3,015,000 2,939,625 Dean Foods Co. company guaranty 7s, 2016 (S) 1,385,000 1,281,125 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 2,625,000 2,651,250 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 3,815,000 3,595,638 DirecTV Holdings, LLC 144A sr. notes 7 5/8s, 2016 505,000 503,738 Echostar DBS Corp. company guaranty 7 1/8s, 2016 125,000 115,000 Echostar DBS Corp. company guaranty 6 5/8s, 2014 235,000 216,200 Echostar DBS Corp. sr. notes 6 3/8s, 2011 3,010,000 2,942,275 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 1,945,000 1,818,575 Hertz Corp. company guaranty 8 7/8s, 2014 1,940,000 1,816,325 Idearc, Inc. company guaranty 8s, 2016 4,145,000 1,875,613 Jarden Corp. company guaranty 7 1/2s, 2017 (S) 3,185,000 2,834,650 Liberty Media, LLC sr. notes 5.7s, 2013 680,000 599,678 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 845,000 855,099 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,840,000 1,462,800 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,700,000 1,721,250 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 2,060,000 1,411,100 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 930,000 885,825 OSI Restaurant Partners, Inc. company guaranty 10s, 2015 720,000 396,000 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 160,000 139,200 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 885,000 708,000 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 2,533,000 2,545,665 R.H. Donnelley Corp. sr. unsec. notes 6 7/8s, 2013 6,000 3,300 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 28,000 14,420 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 1,730,000 1,764,600 Rite Aid Corp. company guaranty 9 1/2s, 2017 125,000 80,625 Rite Aid Corp. company guaranty 9 3/8s, 2015 1,760,000 1,135,200 Rite Aid Corp. sec. notes 7 1/2s, 2017 180,000 149,400 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 2,060,000 1,611,950 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 2,490,000 1,307,250 Spectrum Brands, Inc. sr. unsec. sub. notes company guaranty stepped-coupon 11 1/2s (12s, 10/2/08), 2013 (STP) (PIK) 1,370,000 959,000 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 1,420,000 1,267,350 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 245,000 238,263 Universal City Florida Holding Co. sr. unsec. notes FRN 7.551s, 2010 1,110,000 1,073,925 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015 (PIK) 1,460,000 1,043,900 Young Broadcasting, Inc. company guaranty 10s, 2011 1,142,000 411,120 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 395,000 126,400 Energy (Oil Field) (3.3%) CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 3,185,000 3,312,400 Complete Production Services, Inc. company guaranty 8s, 2016 (S) 2,875,000 2,824,688 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 285,000 280,013 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,040,000 3,024,800 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 955,000 888,150 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 3,720,000 3,348,000 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 1,405,000 1,415,538 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,455,000 1,367,700 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 1,188,775 1,223,539 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 1,350,000 1,353,290 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 1,250,000 1,268,750 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 3,095,000 2,282,563 Financial (2.9%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 2,455,000 2,221,775 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 (S) 5,265,000 4,201,423 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 605,000 363,083 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 (S) 5,980,000 3,508,137 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 4,524,000 2,456,378 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 1,600,000 936,240 GMAC, LLC sr. unsec. unsub. notes FRN 4.88s, 2014 255,000 133,837 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 442,613 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 320,000 285,600 Lender Processing Services, Inc. 144A sr. unsec. notes 8 1/8s, 2016 1,580,000 1,605,675 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 510,000 513,188 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,460,000 1,374,225 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 815,000 758,555 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 1,195,000 1,036,663 Rouse Co., LP (The) / TRC Property Holdings, Inc. 144A sr. unsec. unsub. notes 6 3/4s, 2013 (R) 180,000 149,597 USI Holdings Corp. 144A sr. unsec. notes FRN 6.679s, 2014 330,000 263,175 Gaming & Lottery (2.8%) Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 1,250,000 946,875 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,020,000 787,950 Harrah's Operating Co., Inc. 144A company guaranty sr. notes 10 3/4s, 2016 3,210,000 2,158,725 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 25,000 17,875 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 1,995,000 1,456,350 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,670,000 1,615,725 MGM Mirage, Inc. company guaranty 6s, 2009 3,440,000 3,371,200 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,890,000 1,464,750 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 2,037,000 1,986,075 Station Casinos, Inc. sr. notes 6s, 2012 (S) 1,600,000 1,116,000 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 5,110,000 2,337,825 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 2,620,000 2,387,475 Health Care (7.9%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 4,275,000 4,317,750 DaVita, Inc. company guaranty 6 5/8s, 2013 1,820,000 1,774,500 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 2,975,000 2,796,500 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 1,325,000 1,336,594 HCA, Inc. sr. sec. notes 9 1/4s, 2016 (S) 5,145,000 5,292,919 HCA, Inc. sr. sec. notes 9 1/8s, 2014 3,525,000 3,621,938 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 930,000 918,375 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,585,000 2,248,950 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 660,000 661,650 Omnicare, Inc. company guaranty 6 3/4s, 2013 185,000 173,438 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 514,000 475,450 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 2,030,000 1,969,100 Select Medical Corp. company guaranty 7 5/8s, 2015 3,210,000 2,760,600 Service Corporation International debs. 7 7/8s, 2013 1,185,000 1,187,963 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 3,275,000 3,013,000 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 2,790,000 2,692,350 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 1,325,000 1,325,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,540,000 1,155,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 1,290,000 1,122,300 Tenet Healthcare Corp. notes 7 3/8s, 2013 2,560,000 2,403,200 Tenet Healthcare Corp. sr. unsec. notes 6 1/2s, 2012 590,000 570,825 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 3,070,000 2,962,550 US Oncology, Inc. company guaranty 9s, 2012 2,800,000 2,800,000 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 3,111,000 3,056,558 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 2,230,000 2,352,650 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 865,000 869,325 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 690,000 668,438 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 850,000 807,500 Homebuilding (1.0%) D.R. Horton, Inc. company guaranty 8s, 2009 140,000 140,000 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 1,170,000 1,158,300 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 1,025,000 1,046,781 Meritage Homes Corp. company guaranty 6 1/4s, 2015 1,490,000 1,162,200 Meritage Homes Corp. sr. notes 7s, 2014 245,000 194,775 Realogy Corp. company guaranty sr. notes zero %, 2014 (PIK) 1,475,000 693,250 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 2,370,000 1,398,300 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 1,005,000 969,825 Household Furniture and Appliances (0.1%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 Lodging/Tourism (0.8%) FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 955,000 921,575 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 450,000 387,000 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 3,410,000 3,188,350 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 5.276s, 2014 1,100,000 882,750 Oil & Gas (8.1%) Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 444,000 386,280 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 2,310,000 2,003,925 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 204,600 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 3,005,000 3,035,050 Chesapeake Energy Corp. sr. notes 7s, 2014 1,125,000 1,113,750 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 3,650,000 3,426,438 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 2,015,000 1,939,438 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 2,360,000 2,436,700 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,730,000 1,688,913 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 842,330 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 880,000 787,600 Encore Acquisition Co. sr. sub. notes 6s, 2015 2,295,000 2,002,388 Forest Oil Corp. sr. notes 8s, 2011 3,105,000 3,174,863 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 2,350,000 2,085,625 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 1,225,000 1,108,625 Newfield Exploration Co. sr. sub. notes 7 1/8s, 2018 860,000 808,400 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 279,375 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 2,530,000 2,381,363 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 (S) 3,630,000 3,611,850 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,340,000 1,400,300 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 1,920,000 1,737,600 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 347,663 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 2,758,500 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,555,000 1,352,850 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 546,638 Range Resources Corp. company guaranty sr. sub. notes 7 1/4s, 2018 810,000 785,700 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,870,000 1,636,250 SandRidge Energy, Inc. sr. notes 8s, 2018 230,000 215,625 SandRidge Energy, Inc. 144A company guaranty sr. unsec. FRN 6.416s, 2014 675,000 633,029 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 8 5/8s, 2015 (PIK) 1,885,000 1,823,738 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 3,135,000 2,978,250 Whiting Petroleum Corp. company guaranty 7s, 2014 2,530,000 2,403,500 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,225,000 1,258,688 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 2,600,000 2,717,000 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 700,000 710,500 Publishing (1.2%) American Media, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 305,000 225,700 American Media, Inc. sr. unsec. sub. notes company guaranty Ser. B, 10 1/4s, 2009 2,120,000 1,632,400 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 77,083 59,354 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 11,090 8,207 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 1,356,600 1,164,980 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 1,110,000 1,085,025 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) 375,000 217,500 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 410,000 385,400 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 2,322,000 1,706,670 Reader's Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 1,980,000 1,188,000 Vertis, Inc. company guaranty 9 3/4s, 2009 (In default) 500,000 415,000 Retail (1.5%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 1,925,000 1,501,500 Autonation, Inc. company guaranty sr. unsec. notes FRN 4.791s, 2013 980,000 808,500 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,355,000 640,238 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 55,000 15,400 Harry & David Holdings, Inc. company guaranty 9s, 2013 1,355,000 1,002,700 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 7.68s, 2012 385,000 242,550 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 2,095,000 1,340,800 Michaels Stores, Inc. company guaranty 10s, 2014 890,000 667,500 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 (S) 2,885,000 2,805,662 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,690,000 1,371,013 Technology (5.1%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 985,000 743,675 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 1,073,000 815,480 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 1,160,000 1,087,500 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 390,000 427,050 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 395,000 425,119 Avago Technologies Finance company guaranty FRN 8.182s, 2013 (Singapore) 7,000 7,000 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 425,000 426,063 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 705,000 676,800 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 1,605,000 1,434,469 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 570,000 527,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 (S) 4,380,000 3,547,800 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 (S) 1,385,000 1,062,988 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014 (PIK) 320,000 249,600 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 670,000 685,075 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 685,000 688,425 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,120,000 1,092,000 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 1,225,000 851,375 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 1,235,000 791,944 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) (S) 575,000 531,875 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 7.041s, 2011 (Canada) 2,415,000 2,239,913 Nortel Networks, Ltd. 144A sr. unsecd. notes company guaranty 10 3/4s, 2016 (Canada) 765,000 707,625 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 5.541s, 2013 (Netherlands) 1,660,000 1,290,650 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 2,317,000 1,899,940 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 1,140,000 809,400 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 290,000 261,725 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 1,880,000 1,696,700 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 1,065,000 955,123 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,646,000 1,658,345 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 5,128,000 5,204,920 Travelport LLC company guaranty 11 7/8s, 2016 495,000 372,488 Travelport LLC company guaranty 9 7/8s, 2014 1,605,000 1,312,088 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 1,045,000 1,039,775 Textiles (1.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 6.508s, 2014 2,630,000 2,274,950 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,490,000 1,281,400 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 3,405,000 3,068,756 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 1,475,000 1,434,438 Tire & Rubber (0.1%) Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 605,000 Utilities & Power (6.0%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 670,000 659,950 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 1,557,000 1,611,495 AES Corp. (The) 144A sr. notes 8s, 2020 520,000 497,900 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 1,335,000 1,401,750 CMS Energy Corp. sr. notes 8 1/2s, 2011 490,000 515,289 CMS Energy Corp. sr. notes 7 3/4s, 2010 1,190,000 1,225,588 Colorado Interstate Gas Co. debs. 6.85s, 2037 1,430,000 1,333,742 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 555,000 543,206 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 2,180,000 2,130,950 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 755,000 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 885,000 887,213 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,920,000 1,843,200 Edison Mission Energy sr. unsec. notes 7s, 2017 (S) 1,015,000 971,863 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 705,000 696,188 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 2,495,000 2,170,650 Ferrellgas LP/Finance 144A sr. notes 6 3/4s, 2014 570,000 495,900 Ipalco Enterprises, Inc. sr. sec. notes 7 5/8s, 2011 805,000 837,200 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 230,000 230,575 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,440,000 1,472,400 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,960,000 2,937,800 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 913,963 NRG Energy, Inc. sr. notes 7 3/8s, 2016 6,535,000 6,453,313 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 1,445,000 1,560,600 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 2,050,000 2,070,500 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 485,000 498,785 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,940,000 2,029,046 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 680,000 691,995 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 1,165,000 1,177,080 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 140,000 137,316 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 610,000 636,791 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 294,835 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 1,055,000 1,090,826 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 68,000 70,447 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 705,000 706,763 Total corporate bonds and notes (cost $611,127,332) SENIOR LOANS (10.6%)(a)(c) Principal amount Value Automotive (0.4%) Allison Transmission bank term loan FRN Ser. B, 5.332s, 2014 $1,465,783 $1,314,624 Dana Corp. bank term loan FRN 6 3/4s, 2015 1,219,623 1,121,037 Basic Materials (0.9%) Domtar Corp. bank term loan FRN 3.838s, 2014 (Canada) 1,018,861 975,530 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.451s, 2013 2,384,730 2,251,653 Graphic Packaging Corp. bank term loan FRN Ser. C, 5.55s, 2014 393,025 379,023 Huntsman International, LLC bank term loan FRN Ser. B, 4.213s, 2012 1,726,524 1,626,289 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 4.885s, 2014 (United Kingdom) 217,778 184,022 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 5.385s, 2015 (United Kingdom) 217,778 184,022 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 472,625 460,455 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 4.299s, 2012 436,839 418,585 Capital Goods (0.8%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 561,344 547,856 Allied Waste Industries, Inc. bank term loan FRN 3.97s, 2012 817,915 798,262 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.601s, 2014 38,821 36,146 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.801s, 2014 744,858 693,533 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 6 1/2s, 2014 590,000 588,525 Sensata Technologies BV bank term loan FRN 4.543s, 2013 (Netherlands) 355,220 311,928 Sequa Corp. bank term loan FRN 6.025s, 2014 724,713 689,685 Transdigm, Inc. bank term loan FRN 4.801s, 2013 225,000 217,125 Wesco Aircraft Hardware Corp. bank term loan FRN 8.56s, 2014 990,000 962,775 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 634,000 607,847 Communication Services (0.4%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.314s, 2015 1,506,206 1,488,508 Alltel Communications, Inc. bank term loan FRN Ser. B3, 4.966s, 2015 1,251,847 1,247,075 Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 31,838 31,413 Consumer Cyclicals (2.2%) CCM Merger, Inc. bank term loan FRN Ser. B, 4.798s, 2012 649,592 583,009 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 400,000 366,000 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.65s, 2014 822,935 442,327 GateHouse Media, Inc. bank term loan FRN Ser. DD, 4.788s, 2014 307,065 165,048 Golden Nugget, Inc. bank term loan FRN Ser. B, 4.48s, 2014 238,636 200,455 Golden Nugget, Inc. bank term loan FRN Ser. DD, 4.47s, 2014 (U) 136,364 114,545 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7 1/2s, 2011 1,358,100 1,340,309 Landsource Communities/NWHL Investment bank term loan FRN 6 3/4s, 2013 1,444,071 932,870 Lear Corp bank term loan FRN 5.134s, 2013 2,156,779 1,911,782 Navistar Financial Corp. bank term loan FRN 5.695s, 2012 940,000 865,975 Navistar International Corp. bank term loan FRN 6.191s, 2012 2,585,000 2,381,431 Standard-Pacific Corp. bank term loan FRN Ser. B, 4.557s, 2013 815,000 660,150 Ticketmaster bank term loan FRN Ser. B, 5.73s, 2014 485,000 487,425 Tribune Co. bank term loan FRN Ser. B, 5.786s, 2014 3,533,091 2,425,467 Tropicana Entertainment bank term loan FRN Ser. B, 6 1/4s, 2011 1,095,000 886,266 United Components, Inc. bank term loan FRN Ser. D, 4.81s, 2012 194,222 184,026 Visteon Corp. bank term loan FRN Ser. B, 5.47s, 2013 1,370,000 976,125 Visteon Corp. bank term loan FRN Ser. B1, 6.1s, 2013 55,000 39,188 Consumer Staples (1.5%) Cablevision Systems Corp. bank term loan FRN 4.214s, 2013 1,080,856 1,027,894 Charter Communications Operating, LLC bank term loan FRN 8 1/2s, 2014 279,300 274,800 Charter Communications, Inc. bank term loan FRN 4.8s, 2014 289,455 252,831 Citadel Communications bank term loan FRN Ser. B, 4.275s, 2014 760,000 609,900 Dole Food Co. bank term loan FRN Ser. B, 7.546s, 2013 133,700 122,711 Dole Food Co. bank term loan FRN Ser. C, 7.46s, 2013 445,666 409,038 Dole Food Co. bank term loan FRN Ser. C, 5.23s, 2013 60,635 55,651 Idearc, Inc. bank term loan FRN Ser. B, 4.786s, 2014 1,069,146 748,402 Mediacom Communications Corp. bank term loan FRN Ser. C, 4.223s, 2015 1,363,077 1,258,461 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.433s, 2014 354,663 323,408 Rental Service Corp. bank term loan FRN 6.3s, 2013 2,010,000 1,626,844 Rite-Aid Corp. bank term loan FRN Ser. B, 4.223s, 2014 119,700 106,084 Six Flags Theme Parks bank term loan FRN 4.795s, 2015 2,512,767 2,150,660 Univision Communications, Inc. bank term loan FRN Ser. B, 5.028s, 2014 1,850,000 1,484,111 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.313s, 2012 78,824 64,636 Energy (%) Enterprise GP Holdings, LP bank term loan FRN 4.905s, 2014 135,000 Financial (0.1%) General Growth Properties, Inc. bank term loan FRN Ser. A, 3.62s, 2010 (R) 125,000 109,531 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.467s, 2014 458,850 423,748 Gaming & Lottery (0.1%) Isle of Capri Casinos, Inc. bank term loan FRN 4.551s, 2014 614,060 522,718 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 4.551s, 2014 192,302 163,697 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 4.551s, 2014 245,624 209,087 Health Care (1.9%) Bausch & Lomb, Inc. bank term loan FRN Ser. B, 6.051s, 2015 1,475,551 1,436,147 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 6.051s, 2015 (U) 370,741 360,841 Biomet, Inc. bank term loan FRN Ser. B, 5.801s, 2015 1,052,349 1,030,645 Community Health Systems, Inc. bank term loan FRN Ser. B, 4.854s, 2014 1,591,051 1,503,725 Community Health Systems, Inc. bank term loan FRN Ser. DD, 0 1/2s, 2014 (U) 83,236 78,668 Fenwal Controls of Japan, LTD. bank term loan FRN 4.899s, 2014 (Japan) 2,156,550 1,881,590 Fenwal Controls of Japan, LTD. bank term loan FRN Ser. DD, 5.052s, 2014 (Japan) 339,178 295,933 Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 1,740,087 1,593,147 Healthsouth Corp. bank term loan FRN Ser. B, 5.29s, 2013 1,584,438 1,498,991 Hologic, Inc. bank term loan FRN Ser. B, 5 3/4s, 2013 (U) 483,796 480,773 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 8.043s, 2014 2,310,296 1,998,406 United Surgical Partners International, Inc. bank term loan FRN 4.631s, 2014 1,295,000 1,175,213 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 5.32s, 2013 (R)( 254,100 209,738 Realogy Corp. bank term loan FRN Ser. B, 5.462s, 2013 (R)( 943,800 779,029 Oil & Gas (0.1%) Quicksilver Resources, Inc. bank term loan FRN 7 3/4s, 2013 450,000 445,500 Targa Resources, Inc. bank term loan FRN 4.654s, 2012 277,014 265,656 Targa Resources, Inc. bank term loan FRN 2.676s, 2012 156,348 149,938 Retail (0.2%) Claire's Stores, Inc. bank term loan FRN 5.445s, 2014 775,533 518,222 Michaels Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2013 780,075 601,390 Technology (0.5%) Compucom Systems, Inc. bank term loan FRN 5.97s, 2014 967,688 895,111 First Data Corp. bank term loan FRN Ser. B1, 5.252s, 2014 1,217,309 1,115,528 First Data Corp. bank term loan FRN Ser. B3, 5.552s, 2014 918,063 841,010 Flextronics International, Ltd. bank term loan FRN Ser. B, 5.041s, 2014 (Singapore) 227,079 206,003 Flextronics International, Ltd. bank term loan FRN Ser. B, 5.041s, 2014 (Singapore) 790,234 716,891 Tire & Rubber (0.4%) Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 2,960,000 Transportation (%) UAL Corp. bank term loan FRN Ser. B, 4.573s, 2014 67,219 Utilities & Power (1.0%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.213s, 2014 4,471,337 4,167,036 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 6.269s, 2014 3,285,175 3,055,213 Total senior loans (cost $80,745,475) CONVERTIBLE BONDS AND NOTES (1.3%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $822,000 $435,660 Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 665,000 605,150 Countrywide Financial Corp. cv. unsec. sr. FRN company guaranty 0.758s, 2037 875,000 848,750 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 1,425,000 1,027,781 Jazz Technologies, Inc. cv. company guaranty 8s, 2011 20,000 10,600 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 995,000 848,238 NII Holdings, Inc. cv. unsec. notes 3 1/8s, 2012 175,000 150,281 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 1,298,000 1,114,658 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 2,155,000 1,683,594 Transocean, Inc. cv. sr. unsec. notes Ser. C, 1 1/2s, 2037 1,070,000 1,098,088 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 1,310,000 1,267,425 Total convertible bonds and notes (cost $9,695,099) ASSET-BACKED SECURITIES (0.6%)(a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) (g) 3,901,050 $1,178,921 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) 6,684,836 2,909,742 Total asset-backed securities (cost $2,964,912) COLLATERALIZED MORTGAGE OBLIGATIONS (0.4%)(a) Principal amount Value DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 $1,581,791 $1,257,366 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 1,025,000 677,423 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 1,000,000 470,000 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 365,000 160,600 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 165,000 69,300 Total collateralized mortgage obligations (cost $3,123,108) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds FRB 3.127s, 2012 $265,000 $105,470 Argentina (Republic of) bonds FRB zero %, 2013 2,000,000 963,000 Total foreign government bonds and notes (cost $1,139,158) SHORT-TERM INVESTMENTS (9.1%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 1.75% to 3.03% and due dates ranging from September 2, 2008 to October 28, 2008 (d) $26,897,472 $26,863,875 Putnam Prime Money Market Fund (e) 36,604,041 36,604,041 Total short-term investments (cost $63,467,916) TOTAL INVESTMENTS Total investments (cost $772,263,000) (b) FORWARD CURRENCY CONTRACTS TO BUY at 8/31/08 (aggregate face value $1,356,639) (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Canadian Dollar $567,121 $590,534 10/15/08 $(23,413) Euro 725,336 766,105 9/17/08 (40,769) Total FORWARD CURRENCY CONTRACTS TO SELL at 8/31/08 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $7,285,167 $7,698,397 9/17/08 $413,230 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum appreciation JPMorgan Chase Bank, N.A. $41,800,000 6/9/13 3 month USD-LIBOR-BBA 4.21875% $536,433 Lehman Brothers Special Financing, Inc. 141,110,000 9/14/09 3 month USD-LIBOR-BBA 4.715% 4,695,332 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $440,000 12/20/08 550 bp $(6,374) Nalco, Co. 7.75%,11/15/11 400,000 9/20/12 350 bp (1,657) Visteon Corp., 7%, 3/10/14 (179,297) 675,000 9/20/13 (500 bp) 103,057 Bear Stearns Credit Products, Inc. Claire's Stores, 9 5/8%, 6/1/15 255,000 6/20/12 230 bp (62,653) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 440,000 12/20/08 725 bp (2,433) Abitibibowater Inc., 6 1/2%, 6/15/13 440,000 12/20/08 800 bp (747) Abitibibowater Inc., 6 1/2%, 6/15/13 440,000 12/20/08 825 bp (181) Amkor Technologies, Inc., 7 3/4%, 5/15/13 915,000 6/20/13 450 bp (42,332) Freescale Semiconductor, 8 7/8%, 12/15/14 1,105,000 9/20/12 495 bp (110,901) Lear Corp., term loan 370,000 6/20/13 (225 bp) 39,852 Lear Corp., term loan 370,000 6/20/13 700 bp Sanmina-Sci Corp., 8 1/8%, 3/1/16 320,000 6/20/13 585 bp 1,703 Sanmina-Sci Corp., 8 1/8%, 3/1/16 255,000 3/20/09 275 bp 2,929 Wind Acquisition 9 3/4%, 12/1/15 EUR 153,000 3/20/13 (495 bp) (350) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12 $495,000 6/20/09 165 bp (36,721) Dynegy Holdings Inc., 6 7/8%, 4/1/11 720,000 6/20/17 297 bp (69,255) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15 790,000 3/20/09 600 bp (7,879) Deutsche Bank AG Nalco, Co. 7.75%, 11/15/11 370,000 12/20/12 363 bp (1,435) Goldman Sachs International Allied Waste, N.A. 7 3/8%, 4/15/14 220,000 9/20/13 295 bp 9,896 Any one of the underlying securities in the basket of BB CMBS securities 1,485,000 (a) 2.461% (251,978) General Motors Corp., 7 1/8%, 7/15/13 365,000 9/20/08 620 bp 3,841 General Motors Corp., 7 1/8%, 7/15/13 1,725,000 9/20/08 620 bp 18,151 Wind Acquisition 9 3/4%, 12/1/15 EUR 340,000 12/20/10 (340 bp) (1,045) JPMorgan Chase Bank, N.A. Sanmina-Sci Corp., 8 1/8%, 3/1/16 $255,000 6/20/13 595 bp 2,640 Smurfit-Stone Container Enterprises, 7 1/2%, 6/1/13 115,000 3/20/13 685 bp (3,103) Lehman Brothers Special Financing, Inc. Allied Waste, N.A. 7 3/8%, 4/15/14 220,000 9/20/13 275 bp 7,401 Community Health Systems, 8 7/8%, 7/15/15 960,000 12/20/12 360 bp (31,430) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15 550,000 3/20/09 610 bp (5,077) Jefferson Smurfit Corp., 7 1/2%, 6/1/13 185,000 3/20/13 645 bp (7,620) MediaCom LLC/ Cap Corp., 9 1/2%, 1/15/13 830,000 6/20/13 740 bp 11,127 Sungard Data Systems, Inc., 9 1/8%, 8/15/13 930,000 9/20/12 395 bp (8,956) Wind Acquisition 9 3/4%, 12/1/15 EUR 155,000 12/20/10 (357 bp) (1,366) Merrill Lynch Capital Services, Inc. General Motors Corp., 7 1/8%, 7/15/13 $1,205,000 9/20/08 500 bp 8,747 Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 720,000 6/20/17 295 bp (70,091) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 50,000 6/20/09 190 bp (3,590) Aramark Services, Inc., 8.5%, 2/1/15 780,000 12/20/12 355 bp (16,931) Dynegy Holdings Inc., 6 7/8%, 4/1/11 720,000 6/20/12 225 bp (38,064) Nalco, Co. 7.75%, 11/15/11 405,000 9/20/12 330 bp (5,065) Nalco, Co. 7.75%, 11/15/11 530,000 3/20/13 460 bp 16,447 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. Key to holding's currency abbreviations EUR Euro NOTES (a) Percentages indicated are based on net assets of $696,100,622 . (b) The aggregate identified cost on a tax basis is $772,273,722, resulting in gross unrealized appreciation and depreciation of $5,752,799 and $69,452,211, respectively, or net unrealized depreciation of $63,699,412. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at August 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2008, the value of securities loaned amounted to $26,208,096. The fund received cash collateral of $26,863,875 which is pooled with collateral of other Putnam funds into 78 issues of short-term investments. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $813,447 for the period ended August 31, 2008. During the period ended August 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $134,763,587 and $138,140,045, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008 the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at August 31, 2008. (U) These securities, in part or in entirety, represent unfunded loan commitments. As of August 31, 2008, the fund had unfunded loan commitments of $494,896, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Bausch & Lomb, Inc. $148,297 Community Health Systems, Inc. 83,236 Golden Nugget, Inc. 113,363 Hologic, Inc. 150,000 Totals $494,896 At August 31, 2008, liquid assets totaling $974,602 have been designated as collateral for open swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at August 31, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Martket conditions Recent events in the financial sector have resulted in an unusually high degree of volatility in the financial markets. The funds investments in the financial sector, as reflected in the funds schedule of investments, exposes investors to the negative (or positive) performance resulting from these events. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 36,604,041 $ - Level 2 $ 667,881,547 $ 5,019,370 Level 3 $ 4,088,722 $ - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of August 31, 2008: Investment in Securities Other Financial Instruments* Balance as of October 31, 2008 $ $ - Accrued discounts/premiums $ - $ - Realized Gain / Loss $ - $ - Change in net unrealized appreciation (depreciation) $ 722,586 $ - Net Purchases / Sales $ - $ - Net Transfers in and/or out of Level 3 $ - $ - Balance as of August 31, 2008 $ $ - * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008
